BRITT, Judge.
Inasmuch as fire and automobile liability insurance rate making procedures in this State have been fully discussed in the recent cases of In re Filing by Automobile Rate Office, 278 N.C. 302, 180 S.E. 2d 155 (1971), and In re Filing by Fire Insurance Rating Bureau, 275 N.C. 15, 165 S.E. 2d 207 (1969), and to a limited degree in our former opinion in this case, we deem it unnecessary to “plow that ground” again.
In the Rating Bureau case (at page 35), an appeal from this court, we find:
“As the Court of Appeals stated, the Commissioner of Insurance ‘is a specialist in the field’ and has been given *27by the Legislature the authority and the duty to set rates which will, in the future, produce a fair and reasonable profit and no more. His projection of past experience and present conditions into the future is presumed to be correct and proper .if supported by substantial evidence, G.S. 58-9.3, and if he has taken into account all of the relevant facts which he is directed by the statute to consider. G.S. 58-131.2.”
It is clear that in the order appealed from the Commissioner made the specific findings of fact called for in our former decision. It is also clear that his findings are supported by substantial evidence. But the Attorney General contends that the Commissioner had available to him on 28 November 1972 data, statistics and information that were more recent than that which he used in making his findings and arriving at his decision.
Conceding, arguendo, that information which was more current might have been available to the Commissioner, we think the record supports a conclusion that substantial justice has been done to all parties concerned — affected insurance companies and the consuming public. Applicable statutes appear to provide for at least annual review of rates charged for automobile liability insurance in North Carolina and we are dealing here with a review which began on 1 July 1971. We can reasonably assume that a review of filing made on 1 July 1972 is now in progress and in a matter of a few weeks the 1 July 1973 filing will be due.
Furthermore, G.S. 58-248.1 provides in pertinent part as follows:
“Whenever the Commissioner, upon his own motion or upon petition of any aggrieved party, shall determine, after notice and a hearing, that the rates charged or filed on any class of risks are excessive, inadequate, unreasonably, unfairly discriminatory, or otherwise not in the public interest, or that a classification or classification assignment is unwarranted, unreasonable, improper or unfairly discriminatory he shall issue an order to the bureau directing that such rates, classifications, or classification assignments be altered or revised in the manner and to the extent stated in such order to produce rates, classifications or classification assignments which are reasonable, adequate, not unfairly discriminatory, and in the public interest.”
*28For the reasons stated, the order appealed from is
Affirmed.
Judges Campbell and Hedrick concur.